SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
300
KA 10-00052
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

DEREK G. THOMAS, ALSO KNOWN AS DEREK THOMAS,
DEFENDANT-APPELLANT.


GARY A. HORTON, PUBLIC DEFENDER, BATAVIA (BRIDGET L. FIELD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered June 2, 2009. The judgment convicted defendant,
upon his plea of guilty, of criminal contempt in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court